Citation Nr: 0815433	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board rendered a decision on the claim in May 2006.  
However, the Board's decision was vacated by the United 
States Court of Appeals for Veterans Claims (Court) in 
November 2007, and the matter was remanded to the Board for 
additional action.  

The joint motion which the Court granted found several 
reasons to criticize an October 2005 VA examination and its 
January 2006 addendum which had been relied upon by the 
Board.  First, the examiner in January 2006 did not indicate 
that the claims file was available, or that the examiner had 
reviewed the claims file.  Second, the RO, in sending the 
case back to the examiner for the January 2006 clarifying 
opinion, appeared to limit the evidence for consideration, 
and the examiner addressed primarily the evidence the RO had 
mentioned in referring the case back to the examiner.  Third, 
the RO had instructed the examiner to provide a complete 
rationale for all conclusions reached and a complete 
rationale based upon sound medical principles.  However, the 
examiner's opinion lacked any explanation for the finding 
that it was more likely as not that the injury while at work 
as a corrections officer was severe enough to lead to 
arthroscopy and predispose the veteran to arthritis of the 
left knee.  The joint motion requires the Board to obtain a 
new medical examination and/or opinion, wherein the examiner 
reviews the veteran's claims folders, and provides a thorough 
and complete explanation with respect to the nexus opinion 
provided.  As the case must be remanded, any recent treatment 
records for the left knee should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA medical care providers that 
have treated him for his left knee 
disorder since January 2006, including 
Dr. J. Zauner.  Make arrangements to 
obtain all records that he adequately 
identifies.

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
are to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
asked to indicate whether or not the 
claims folder was available and was 
reviewed.  All tests deemed necessary 
by the examiner are to be performed.

The examiner should express an opinion 
as to the date of onset and etiology of 
any current left knee disorder.
Specifically, the examiner is asked to 
state whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current left knee 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.

The examiner must provide a complete 
rationale and/or explanation for all 
opinions reached.

3.  Finally, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


